--------------------------------------------------------------------------------

EXHIBIT 10.13


 
COMMERCIAL GUARANTY


THIS COMMERCIAL GUARANTY (as the same may from time to time be amended, restated
or otherwise modified, “Guaranty”) is made as of the 27th day of April, 2010, by
CAMELOT ENTERTAINMENT GROUP, INC., a Delaware corporation, having a usual place
of business at 8001 Irvine Center Drive, Suite 400, Irvine, California 92618,
and its successors and assigns (“Guarantor”), in order to induce INCENTIVE
CAPITAL, LLC, a Utah limited liability company with offices at 2755 E.
Cottonwood Parkway, Suite 100, Salt Lake City, UT 84121, and its successors and
assigns (“Lender”) to extend credit (the “Loan”) to CAMELOT FILM GROUP, INC., a
Nevada corporation in good standing in the State of California, with a place of
business at 10 Universal City Plaza NBC/Universal Building, 20th Floor,
Universal City, CA 91608, and its successors and assigns (“CFG”, also referred
to herein as the “Borrower”), and in consideration thereof, and other good and
valuable consideration, hereby unconditionally and absolutely guarantees the
punctual and full performance of all Obligations (as hereinafter defined)
of  CFG to Lender.


As used herein, “Obligations” means every liability, now or hereafter owing to
Lender or any affiliate of Lender (“Lender Affiliate”) by Borrower, and
includes, without limitation, every liability, whether owing by only Borrower or
by Borrower with one or more others in a several, joint or joint and several
capacity, whether owing absolutely or contingently, whether created by note,
overdraft, guaranty of payment or other contract, or by a quasi-contract, tort,
statute or other operation of law, whether incurred directly to Lender or
acquired by Lender by purchase, pledge or otherwise and whether participated to
or from Lender in whole or in part and all costs and expenses, including
attorneys' fees, incurred by Lender in connection with the collection of any
portion of the indebtedness.  Any capitalized terms used but not defined herein
shall have the meaning assigned it in that certain Promissory Note of even date
herewith between Lender and Borrower (the “Note”).


Guarantor deems it to be in the direct pecuniary and business interests of
Guarantor that Lender extend credit to Borrower and understands that Lender is
willing to extend credit to Borrower only upon certain terms and conditions, one
of which is that Guarantor guarantee the payment of the Obligations, and this
Guaranty is being executed and delivered in consideration of Lender extending
credit to Borrower and for other valuable consideration. Guarantor acknowledges
that the consideration for this Guaranty is not a mere recital and is adequate
regardless of actual amount.


Unconditional Guaranty.  Subject to the collection priority provisions contained
hereinbelow, Guarantor hereby absolutely and unconditionally guarantees the
prompt payment in full of all of the Obligations as and when the respective
parts thereof become due and payable.  Notwithstanding any provisions to the
contrary contained in this Guaranty or in any other Guaranty held by Lender
guaranteeing the Obligations, Lender agrees that it shall seek satisfaction of
the Obligations in the following order of priority: First, from the Borrower;
Second, from Camelot Distribution Group, Inc. pursuant to its Commercial
Guaranty of the Obligations; Third, from the Guarantor hereunder, pursuant to
this Guaranty; and Fourth from Robert P. Atwell pursuant to his personal
Guaranty of the Obligations. If the Obligations, or any part thereof, shall not
be paid in full when due and payable, then the Lender shall have the right to
proceed directly against the Borrower and the various Guarantors in the
foregoing order of priority to collect the payment in full of the Obligations.
This is a guaranty of payment and not merely a guaranty of collection, and
Guarantor hereby waives each and every guarantorship and suretyship defense,
generally unless otherwise herein agreed.  The “Obligor” means any entity, or
any of its property, that is or shall be obligated on the Obligations or any
part thereof in any manner and includes, without limitation, Borrower or
Guarantor, and any other co-maker, endorser, guarantor of payment, subordinating
creditor, assignor, grantor of a security interest, pledgor, mortgagor or any
hypothecator of property. “Collateral” means, collectively, all property
securing the Obligations or any part thereof at the time in question.
 
 
 
 
1

--------------------------------------------------------------------------------

 

 
Payments.  Whenever Lender shall credit any payment to the Obligations or any
part thereof, whatever the source or form of payment, the credit shall be
conditional as to Guarantor unless and until the payment shall be final and
valid as to all the world.  Without limiting the generality of the foregoing,
Guarantor agrees that if any check or other instrument so applied shall be
dishonored by the drawer or any party thereto, or if any proceeds of Collateral
or payment so applied shall thereafter be recovered by any trustee in bankruptcy
or any other person, Lender, in each case, may reverse any entry relating
thereto on its books and Guarantor shall remain liable therefore.


Continuing Guaranty.  Regardless of the duration of time, and irrespective of
any act, omission or course of dealing whatever on the part of Lender,
Guarantor's liabilities and other obligations under this Guaranty shall remain
in full effect until the payment in full of the Obligations.  Without limiting
the generality of the foregoing:


(a)           Lender shall not at any time be under any duty to Guarantor to
grant any financial accommodation to Borrower, irrespective of any duty or
commitment, if any, of Lender to Borrower, or to follow or direct the
application of the proceeds of any such financial accommodation except to the
extent otherwise provided herein.


(b)           Guarantor waives (i) notice of the incurring of any Obligations by
Borrower or the terms and conditions thereof, (ii) presentment, demand for
payment and notice of dishonor of the Obligations or any part thereof, or any
other indebtedness incurred by Borrower to Lender, and (iii) notice of any
indulgence granted to any Obligor. However, Guarantor does not waive (any other
notice to which Guarantor might be entitled, and Lender hereby agrees to provide
such notices to Guarantor.


(c)           Lender, in its sole discretion, may, without any prejudice to its
rights under this Guaranty, at any time or times, without notice to or the
consent of Guarantor, and provided any such action does not materially adversely
affect Lender’s obligation to seek payment of the Obligations in the order of
priorities set forth hereinabove, (i) grant Borrower whatever financial
accommodations that Lender may from time to time deem advisable, even if
Borrower might be in default in any respect and even if those financial
accommodations might not constitute indebtedness the payment of which is
guaranteed hereunder; (ii) assent to any renewal, extension, consolidation or
refinancing of the Obligations or any part thereof; (iii) grant any waiver or
consent or forbear from exercising any right, power or privilege that Lender may
have or acquire; (iv) assent to any amendment, deletion, addition, supplement or
other modification in, to or of any writing evidencing or securing any
Obligations or pursuant to which any Obligations are created; (v) grant any
other indulgence to any Obligor; or (vi) accept any Collateral for, or any other
Obligor upon, the Obligations or any part thereof.
 
 
 
2

--------------------------------------------------------------------------------

 

 
(d)           Guarantor's liabilities and other obligations under this Guaranty
shall be absolute and unconditional subject to the Lender’s obligation to seek
payment of the Obligations in the order of priorities set forth hereinabove.


Warranties.  Guarantor represents and warrants that (a) Guarantor has legal
power and right to execute and deliver this Guaranty and to perform and observe
the provisions hereof; (b) this Guaranty, when executed, is legal and binding
upon Guarantor in every respect; (c) no litigation or proceeding is pending or
threatened against Guarantor before any court or any administrative agency that
would materially adversely affect Guarantor’s obligations to the Lender
hereunder; (d) Guarantor has received consideration that is the reasonable
equivalent value of the obligations and liabilities that Guarantor has incurred
to Lender; (e) Guarantor is not insolvent, as defined in any applicable state or
federal statute, nor will Guarantor be rendered insolvent by the execution and
delivery of this Guaranty to Lender; and (f) Guarantor does not intend to, nor
does Guarantor believe that Guarantor will, incur debts beyond Guarantor's
ability to pay such debts as they mature.


Solvency of Obligor.  Without limiting the generality of any of the other
provisions hereof, Guarantor specifically agrees that upon the dissolution of
any Obligor and/or the filing or other commencement of any bankruptcy or
insolvency proceedings by, for or against any Obligor, including without
limitation, any assignment for the benefit of creditors or other proceedings
intended to liquidate or rehabilitate any Obligor, and if the Borrower and other
Obligors as the case may be are not paying the Obligations pursuant to the terms
of the Note in the order of priorities set forth in this Guaranty, then Lender,
in its sole discretion, may declare the unpaid principal balance of and accrued
interest on the Obligations to be forthwith due and payable in full without
notice.  Upon the occurrence of any of the events enumerated in the immediately
preceding sentence, Guarantor shall, upon Lender's demand, whenever made, pay to
Lender an amount equal to the then unpaid principal balance of and accrued
interest on the Obligations.


Waiver.  To the extent permitted by law, Guarantor waives any claim or other
right that Guarantor might now have or hereafter acquire against Borrower or any
other Obligor that arises from the existence or performance of Guarantor's
liabilities or other obligations under this Guaranty, including, without
limitation, any right of subrogation, exoneration, indemnification, and any
right to participate in any claim or remedy of Lender against Borrower or any
Collateral that Lender now has or hereafter acquires, whether or not such claim,
remedy or right arises in equity, or under contract, statute or common law.



 
3

--------------------------------------------------------------------------------

 



Notices.  All notices, requests, demands and other communications provided for
hereunder shall be in writing and mailed or delivered at the address specified
on the front page of this Guaranty.  All notices, statements, requests, demands
and other communications provided for hereunder shall be deemed to be given or
made when delivered or forty-eight (48) hours after being deposited in the mails
with postage prepaid by registered or certified mail, addressed as aforesaid, or
sent by facsimile with telephonic confirmation of receipt, except that notices
from Guarantor to Lender pursuant to any of the provisions hereof shall not be
effective until received by Lender.


Successors and Assigns.  This Guaranty shall bind Guarantor and Guarantor's
successors and assigns and shall inure to the benefit of Lender and its
successors and assigns, including (without limitation) each holder of any note
evidencing any Obligations.  If, at any time, one or more provisions of this
Guaranty is or becomes invalid, illegal or unenforceable in whole or in part,
the validity, legality and enforceability of the remaining provisions shall not
in any way be affected or impaired thereby.  This Guaranty constitutes a final
written expression of all of the terms of this Guaranty, is a complete and
exclusive statement of those terms and supersedes all oral representations,
negotiations and prior writings, if any, with respect to the subject matter
hereof.  The relationship between Guarantor and Lender with respect to this
Guaranty is and shall be solely that of debtor and creditor, respectively, and,
except as otherwise provided herein, Lender shall have no fiduciary obligation
toward Guarantor with respect to this Guaranty or the transactions contemplated
hereby; provided, however, that Lender shall have an obligation to act in good
faith toward Guarantor with respect to this Guaranty or the transactions
contemplated hereby.


Collateral.  This Guaranty is secured by all of the collateral described in the
Security Agreement of even date herewith between Borrower and Lender.


Independent Judgment.  Guarantor (a) warrants that Guarantor has not relied on
any information about the Borrower, the Collateral, or any other Obligor
provided directly or indirectly by Lender; (b) warrants that Guarantor is
familiar with Borrower, Borrower’s affairs, and the Collateral; (c) warrants
that Guarantor has been provided with all information concerning Borrower,
Borrower’s affairs, and the Collateral that Guarantor has requested; (d)
warrants that Guarantor has had adequate opportunity to seek and evaluate
professional advice concerning Borrower, the Collateral, and this Guaranty from
advisors of Guarantor’s choosing, including financial and legal advice; (e)
agrees that Lender has no obligation to provide Guarantor any information about
the Borrower, any Obligor, or the Collateral; and (f) agrees that Guarantor may
not rely on any information about Borrower, any Obligor, or the Collateral
provided by Lender.
 
Set Off.  Guarantor:  (a) agrees that upon the occurrence and continuation of an
event of default under the Obligations which is not waived by the Lender, Lender
has the right, in addition to all other rights and remedies available to it, to
set off the unpaid balance of the Obligations against any debt owing to
Guarantor by Lender; (b) hereby grants, pledges, and assigns to Lender a
security interest in, and lien upon, all cash, negotiable instruments,
securities, deposit accounts, and other cash equivalents, whether collected or
in the process of collection, whether matured or unmatured, now or hereafter in
the possession of Lender and upon which Guarantor has or may hereafter have any
claim; and (c) agrees, to the fullest extent Guarantor may effectively do so
under applicable law, that any holder of a participation in the Obligations,
with the exception of the applicable bank(s) which is (are) a holder(s) of a
participation in the Obligations by virtue of its banking relationship with
Guarantor on unrelated accounts, may exercise rights of set-off or counterclaim
and other rights with respect to such participation as fully as if such holder
of a participation were a direct creditor of Guarantor pursuant to this Guaranty
in the amount of such participation.
 
 
 
 
4

--------------------------------------------------------------------------------

 

 
Savings Clause.  Notwithstanding anything to the contrary herein, the
Guarantor’s obligations hereunder shall not exceed the maximum amount that would
not be subject to avoidance under fraudulent conveyance, fraudulent transfer,
and other similar laws.


Governing Law.  The provisions of this Guaranty and the respective rights and
duties of Guarantor and Lender hereunder shall be governed by and construed in
accordance with Utah law and any applicable federal laws.  Guarantor hereby
irrevocably submits to the non-exclusive jurisdiction of any Utah state or
federal court sitting in Salt Lake County, over any action or proceeding arising
out of or relating to this Guaranty, or any document related to the Obligations,
and Guarantor hereby irrevocably agrees that all claims in respect of such
action or proceeding may be heard and determined in such Utah state or federal
court.  The Guarantor hereby waives any objection that it may now or hereafter
have to the venue of any such suit or any such court or that such suit is
brought in an inconvenient court.


Executed as of the date set forth above.
 

 
Guarantor:
CAMELOT ENTERTAINMENT GROUP, INC.
         
 
BY:
/s/ Robert P. Atwell       Robert P. Atwell, CEO          


 
 
 
 
5

--------------------------------------------------------------------------------